Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered July 23, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence at the trial discloses that the defendant was discovered by the police crouched behind a car in a garage which was connected to, and was structurally and functionally part of, the dwelling house (Penal Law § 140.00 [3]; § 140.25; People v Stevenson, 116 AD2d 756, lv denied 67 NY2d 890; People v Green, 141 AD2d 760). Among the items in his possession were an Igloo ice cooler, power tools and a flashlight. The defendant’s car was parked two blocks from the house which he unlawfully entered. The defendant’s conduct and the circumstances in which he was found were sufficient to establish that his intention was to commit a crime on the premises (People v Mackey, 49 NY2d 274; People v Barnes, 50 NY2d 375).
We have examined the defendant’s remaining contentions *208and find them to be without merit. Mollen, P. J., Mangano, Kunzeman and Weinstein, JJ., concur.